DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on September 13, 2018, are currently pending and have been considered below.

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Claim 1:
a means for tracking the First Physical Concrete and Tangible Object
Claim 11:
wherein the Physical, Tangible Display Means comprises a Visible Representation of the First Route

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above listed claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8-9, 13-15 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 4, the claim recites the limitation "the second starting position".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second starting position” will be interpreted as “a second starting position”.
In regards to Claim 5, the claim recites the limitation "the second physical concrete and tangible object".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second physical concrete and tangible object” will be interpreted as “a second physical concrete and tangible object”.
In regards to Claim 8, the claim recites the limitation "the third route …. the fourth route".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the third route …. the fourth route” will be interpreted as “a third route …. a fourth route”.
In regards to Claim 9, the claim recites the limitation "the third route".  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the third route” will be interpreted as “a third route”.
In regards to Claims 13-14 and 16-20, the claim recites the limitation "the visual representation".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the visual representation” will be interpreted as “a visual representation”.
Claim 15 depends from claim 14, discussed above and do not cure its deficiencies.





	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for dynamic routing objects to destinations.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “a First Client having a First Physical Concrete and Tangible Object, said First Object having a First Mass, a First Volume, a First Composition, and a First Starting Position; a First Destination; a First Route from the First Starting Position to the First Destination; a Freight Forwarder; a movement of the First Physical Concrete and Tangible Object along the First Route; a Subsequent Modification of the said First Route; and a First Container” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (a means for tracking the First Physical Concrete and Tangible Object in claim 1) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (a means for tracking the First Physical Concrete and Tangible Object).  The means for tracking the First Physical Concrete and Tangible Object in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the tangible display recited in claims 11-12 and map recited in claim 16, amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  For example, “a First Client” as shown in Applicant’s Specification ¶12-¶13 and ¶34 show driver as a human operating truck to perform deliveries. Also, “Client” as shown in Applicant’s specification ¶25 stating “the Client is a human being”. Also another example, “a Freight Forwarder” as shown in ¶39 as an entity facilitating the movement of mass and engages in a contractual relationship with a Client.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-8, 10 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Illion et al (US Patent Application Publication No. 20050060164 - hereinafter Illion) in view of Cotte et al (US Patent Application Publication No. 20200051014 - hereinafter Cotte).
Re. claim 1, Illion teaches:
A Dynamic Routing System, comprising: 
a First Client having a First Physical Concrete and Tangible Object, [Illion; ¶5 shows a seller (client) with a product (physical concrete and tangible object) to be shipped].
said First Object having a First Starting Position; [Illion; ¶25 and ¶34 shows products starting at the entry point the delivery circuit to be distributed, at the entry of the delivery circuit is the starting position prior to start of process for product to move from one node to the next such as “Products 12 are transported within a delivery circuit 25 that covers a general geographical area based on estimates of product demand for product 11 within that geographical area, such that at the time of an order by purchaser 18, the required number of products 12 can be efficiently transported from the closest delivery node 20 a to 20 e within delivery circuit 25 to a closest delivery node 22 a to 22 c within sub-circuit 30 for direct delivery to purchaser”].
said First Object having a First Composition, [Illion; ¶39 and ¶56 shows a SKU is associated to the product such as an identifier, the example provided shows it is a doll such as “the SKU is populated with the type of product at issue (e.g. “doll”)”]. 
a First Destination; [Illion;
a First Route from the First Starting Position to the First Destination; [Illion; ¶39 and Fig. 4A shows the first route to the First destination from when the seller provides the distributor the products for circulation within the delivery circuit as the “Default Destination Node”  for example UTN of 42-456 the first route is set for first stop as New York (node 20a)].
a Freight Forwarder; [Illion; ¶28 shown as the distributor such as UPS or FedEx]
a means for tracking the First Physical Concrete and Tangible Object; [¶29 shows a tracking number associated with each product such as “unique Universal Tracking Number (UTN) is assigned to each product 12 and the distribution product (which will be described) record associated with each such UTN within a product container is used to identify the specific routing information associated with that product 12 (or products 12 within a package of product 12) which is then in turn used to route product 12 within delivery system”].
a movement of the First Physical Concrete and Tangible Object along the First Route; [Illion; ¶29 shows routing of the product and following it using the tracking number as “unique Universal Tracking Number (UTN) is assigned to each product 12 and the distribution product (which will be described) record associated with each such UTN within a product container is used to identify the specific routing information associated with that product 12 (or products 12 within a package of product 12) which is then in turn used to route product 12 within delivery system”. ¶55-¶63 shows movement of the object as it is moving from China to the first node].
a Subsequent Modification of the said First Route; and [Illion; ¶63 shows routes and destinations can be dynamically adjusted such as “delivery system 10 achieves delivery of products 12 to purchaser 18 by separating the addressing (i.e. routing information) from product 12 such that the route and destination can be dynamically adjusted through suitable changes in the appropriate distribution product table”].
a First Container.  [Illion; ¶29 and ¶33 shows product container used for products to be stored within].
Illion doesn’t teach, Cotte teaches:
said First Object having a First Mass, a First Volume, […]; [Cotte; ¶158-¶160 shows identification of weight (mass) and size (volume) of the objects being dispatched such as “the objects to be dispatched, amongst which: [0159] an identification code of the individual; [0160] weight and size data characterizing an object to be dispatched”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Cotte in the system of Illion, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 2, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion teaches:
comprising a Second Client having a Second Physical Concrete and Tangible Object, […] and a Second Starting Position.  [Illion; ¶27 shows plurality of sellers who would own a product to be shipped to a purchaser such as “Delivery system 10 is particularly suited to sellers 14 who sell a substantial number of identical (i.e. interchangeable) products 12 to a plurality of purchasers 18 throughout the delivery circuit 25. Seller 14 wishes to have sufficient products 12 available within delivery circuit 25 so that product 12 can be re-directed to retail or end-consumer purchasers”. Further proof of a “second client” or plurality of sellers is demonstrated in Fig. 4B, as it presents different seller ID which is also interpreted as Second and Third client for the Seller IDs listed in table, and Fig. 4B also shows plurality of containers with different container ID numbers. In reference to the starting position ¶25 and ¶34 shows products starting at the entry point the delivery circuit to be distributed, at the entry of the delivery circuit is the starting position prior to start of process for product to move from one node to the next such as “Products 12 are transported within a delivery circuit 25 that covers a general geographical area based on estimates of product demand for product 11 within that geographical area, such that at the time of an order by purchaser 18, the required number of products 12 can be efficiently transported from the closest delivery node 20 a to 20 e within delivery circuit 25 to a closest delivery node 22 a to 22 c within sub-circuit 30 for direct delivery to purchaser”].
Illion doesn’t teach, Cotte teaches:
said Second Object having a Second Mass, a Second Volume, [Cotte; ¶158-¶160 shows identification of weight (mass) and size (volume) of the objects being dispatched such as “the objects to be dispatched, amongst which: [0159] an identification code of the individual; [0160] weight and size data characterizing an object to be dispatched”]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Re. claim 3, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion teaches:
comprising a Second Destination.  [Illion; Fig. 4B shows the first destination as the “Destination Node” and then after the destination node it then goes to sub nodes, but then the “Final Dest Address” is the Second destination]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Re. claim 4, Illion in view of Cotte teaches Dynamic Routing System of claim 3.
Illion teaches:
comprising a Second Route from the Second Starting Position to the Second Destination.  [Illion; ¶31-¶33 shows routes and dynamically adjusting the routes and destinations, also Fig. 1 for example shows product sent to a node such as New York for example and from there it is sent to a sub node such as cities in New York as the next step in the routing process until it gets to its final destination, such as in ¶33 “As the products 12 move from node to sub-node it should be understood that they are sorted and possibly redistributed into different shipping containers as needed for proper transport to the next node or sub-node. For example, when products 12 reach node 20 a (i.e. New York) they are sorted by the next level of geographic or routing detail (e.g. New York City, Albany, Buffalo). The New York City products 12 are consolidated along with other packages into appropriate shipping containers and freighted to the New York City sub-node 22 c and the Buffalo products 12 are consolidated into separate shipping containers and sent to the Buffalo sub-node 22 b and so on”]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Re. claim 5, Illion in view of Cotte teaches Dynamic Routing System of claim 4.
Illion teaches:
comprising the Second Physical Concrete and Tangible Object in the First Container.  [Illion; ¶33 shows separation of products from one container to another depending on where the product is traveling such as “As the products 12 move from node to sub-node it should be understood that they are sorted and possibly redistributed into different shipping containers as needed for proper transport to the next node or sub-node. For example, when products 12 reach node 20 a (i.e. New York) they are sorted by the next level of geographic or routing detail (e.g. New York City, Albany, Buffalo). The New York City products 12 are consolidated along with other packages into appropriate shipping containers and freighted to the New York City sub-node 22 c and the Buffalo products 12 are consolidated into separate shipping containers and sent to the Buffalo sub-node 22 b and so on”]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Re. claim 6, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion teaches:
wherein the Subsequent Modification of the First Route comprises changing the First Destination.  [Illion; ¶41 and Fig. 4A state that default destination is given to the product so there is no stalling in the shipping system, and while product is shipping to the Default Destination Node (first destination) that first destination is changed to Destination Node such as “product 12 is always routed in a “look-ahead” fashion wherein the Destination Node is the next sorting node at which product 12 will arrive and the Default Destination Node is “one-step” ahead (i.e. the next destination should product 12 not be rerouted or sent directly to a purchaser)”]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Re. claim 7, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion teaches:
wherein the Subsequent Modification of the First Route comprises: [Illion; ¶63 shows routes and destinations can be dynamically adjusted such as “delivery system 10 achieves delivery of products 12 to purchaser 18 by separating the addressing (i.e. routing information) from product 12 such that the route and destination can be dynamically adjusted through suitable changes in the appropriate distribution product table”].
splitting the First Mass into a First Portion and a Second Portion; [Illion; ¶33 shows when products travel from node to sub-node they are sorted and placed into different shipping containers based on where the products are moving, as it mentions here “As the products 12 move from node to sub-node it should be understood that they are sorted and possibly redistributed into different shipping containers as needed for proper transport to the next node or sub-node. For example, when products 12 reach node 20 a (i.e. New York) they are sorted by the next level of geographic or routing detail (e.g. New York City, Albany, Buffalo). The New York City products 12 are consolidated along with other packages into appropriate shipping containers and freighted to the New York City sub-node 22 c and the Buffalo products 12 are consolidated into separate shipping containers and sent to the Buffalo sub-node 22 b and so on” as shown with emphasis, the products are sorted to a first portion and in this citation it is going to New York City, while the other portion or second portion is sorted and packaged to go to Buffalo].
moving the First Portion along a Third Route; and moving the Second Portion along a Fourth Route.  [Illion; ¶33 further shows after splitting up of products to different containers it provides an example that shows one set traveling to buffalo while another is sent to New York City such as “when products 12 reach node 20 a (i.e. New York) they are sorted by the next level of geographic or routing detail (e.g. New York City, Albany, Buffalo). The New York City products 12 are consolidated along with other packages into appropriate shipping containers and freighted to the New York City sub-node 22 c and the Buffalo products 12 are consolidated into separate shipping containers and sent to the Buffalo sub-node 22 b and so on”]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Re. claim 8, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion teaches:
wherein the Third Route is different from the Fourth Route.  [Illion; ¶33 as it states one container is heading to New York City, while the other is heading to Buffalo, therefore the routes are different as they’re reaching different destinations as it states “when products 12 reach node 20 a (i.e. New York) they are sorted by the next level of geographic or routing detail (e.g. New York City, Albany, Buffalo). The New York City products 12 are consolidated along with other packages into appropriate shipping containers and freighted to the New York City sub-node 22 c and the Buffalo products 12 are consolidated into separate shipping containers and sent to the Buffalo sub-node 22 b and so on”]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Re. claim 10, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion teaches:
wherein the Subsequent Modification of the First Route comprises an Amended Destination.  [Illion; ¶63 shows routes and destinations can be dynamically adjusted such as “delivery system 10 achieves delivery of products 12 to purchaser 18 by separating the addressing (i.e. routing information) from product 12 such that the route and destination can be dynamically adjusted through suitable changes in the appropriate distribution product table”. ¶41 and Fig. 4A state that default destination is given to the product so there is no stalling in the shipping system, and while product is shipping to the Default Destination Node (first destination) that first destination is changed to Destination Node such as “product 12 is always routed in a “look-ahead” fashion wherein the Destination Node is the next sorting node at which product 12 will arrive and the Default Destination Node is “one-step” ahead (i.e. the next destination should product 12 not be rerouted or sent directly to a purchaser)”]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Re. claim 18, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion teaches:
wherein a Visual Representation of the First Route comprises a plurality of card graphics.  [Illion; ¶39 and Fig. 4A shows plurality of card graphics is for a plurality of UTN heading to different areas]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Re. claim 19, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion teaches:
wherein a Visual Representation of the First Route comprises a Cargo Ruler.  [Applicant’s specification ¶89 states the various examples of “Cargo Ruler” one being “In one embodiment, the Cargo Ruler comprises a series of locations, e.g., one or more Destinations, e.g., Shanghai and San Francisco”. Meanwhile, Illion in Fig. 4A presents a series of locations for each of the Unique Tracking Numbers, for one example, see UTN 42-456 which is designated a default destination node of “New York (node 20a)” then it’s Destination Node “NYC (node 22c)” which is finally provided the Final Destination Address of 123 Street, NYC, NY. Also see ¶41 which explains the Default Destination Node given to the product, and then clarifying in ¶42 when product is sold it is given the “Final Destination Node”]. The motivation to combine Illion in view of Cotte is discussed in claim 1 above and incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Illion in view of Cotte in view of Prakash et al (US Patent Application Publication No. 20160196756 - hereinafter Prakash).
Re. claim 9, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion doesn’t teach, Prakash teaches:
wherein the Third Route is the same as the First Route.  [Prakash; ¶95 and ¶185 shows the routes are the same as the drone locates vehicle with same route to piggyback off vehicle en route to its destination to deliver a package such as ¶95 “the server may store information regarding destinations and travel routes for participating vehicles and may identify vehicles to the processor that may have a compatible vehicle destination and a compatible vehicle route” and further in ¶185 “UAV may attach itself to the top of a non-customized motor vehicles going along the same route, and the UAV may recharge onboard batteries using energy harvesting techniques”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Prakash in the system of Illion in view of Cotte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “determining whether docking on the vehicle is more cost effective for reaching the UAV destination than not docking on the vehicle”, [Prakash; ¶4].

Claims 11-13, 16-17 and 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Illion in view of Cotte in view of Santilli et al (US Patent Application Publication No. 20160258775 - hereinafter Santilli).
Re. claim 11, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion doesn’t teach, Santilli teaches:
comprising a Physical, Tangible Display Means.  [Santilli; Fig. 6 and ¶82 show a display via a user interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Santilli in the system of Illion in view of Cotte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 12, Illion in view of Cotte in view of Santilli teaches Dynamic Routing System of claim 11.
Illion doesn’t teach, Santilli teaches:
wherein the Physical, Tangible Display Means comprises a Visible Representation of the First Route.  [Santilli; ¶82 states driver can add the routes to display on their interface such as “mapping/routing interface 600 allows users to (a) to select which route (e.g., a source route/region or a destination route) will display as the top-most route (most visible) on the map”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Santilli in the system of Illion in view of Cotte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 13, Illion in view of Cotte in view of Santilli teaches Dynamic Routing System of claim 11.
Illion doesn’t teach, Santilli teaches:
wherein a Visual Representation of the First Route comprises Documentation chosen from an Origin, First Destination, Carrier, Identification Number, or Composition.  [Santilli; ¶82 shows destination route can be chosen to be displayed via interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Santilli in the system of Illion in view of Cotte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 16, Illion in view of Cotte in view of Santilli teaches Dynamic Routing System of claim 11.
Illion doesn’t teach, Santilli teaches:
wherein a Visual Representation of the First Route comprises a map.  [Santilli; ¶82 shows interface displaying map such as “mapping/routing interface 600 allows users to (a) to select which route (e.g., a source route/region or a destination route) will display as the top-most route (most visible) on the map”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Santilli in the system of Illion in view of Cotte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 17, Illion in view of Cotte in view of Santilli teaches Dynamic Routing System of claim 16.
Illion teaches:
wherein a Visual Representation of the First Route comprises a card graphic.  [Applicant’s specification states that card graphic can be “the term “card graphic” refers to a representation of information within a perimeter. […] In one embodiment, the card graphic comprises the location of a First Destination. […] Freight Forwarder modifies the card graphic, e.g., changing the information presented, e.g., changing the First Destination to an Amended Destination”. Therefore Illion in ¶39 and Fig. 4A show sales product database which shows the first route as the “Default Destination Node”, which can be amended while the product is in transit, and for UTN 23-543 it shows the amended destination node to have transitioned from New York to Buffalo].

Re. claim 20, Illion in view of Cotte teaches Dynamic Routing System of claim 1.
Illion doesn’t teach, Santilli teaches:
wherein a Visual Representation of the First Route is a directional graph. [Santilli; Fig. 8 and ¶82, specifically Fig. 8 in bottom left corner show a ruler with measurements for distance, which is one of the examples cited in applicant’s specification in ¶91 to present various examples of a directional graph as “the directional graph comprises representations of measurements, e.g., distance, velocity, time etc”, so in this scenario, what is presented in Fig. 8 of Santilli in bottom left corner shows a ruler to help in measuring distance on the map].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Santilli in the system of Illion in view of Cotte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14-15 rejected under 35 U.S.C. 103(a) as being unpatentable over Illion in view of Cotte in view of Santilli in view of Deshpande et al (US Patent Application Publication No. 20150120514 - hereinafter Deshpande).
Re. claim 14, Illion in view of Cotte in view of Santilli teaches Dynamic Routing System of claim 11.
Illion doesn’t teach, Deshpande teaches:
wherein a Visual Representation of the First Route comprises a Product Attribute.  [Deshpande; ¶22-¶24 shows a map for sales floor for a warehouse (Visual Representation) and in ¶24 a route is generated to pick up the items in the order and ¶22 states this display presents routing for sales floor product location map indicating locations of products and quantities (product attribute)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Deshpande in the system of Illion in view of Cotte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “pick list and a pickup route through the store are determined to efficiently collect the items on the pick list while avoiding the high congestion areas on the sales floor”, [Deshpande; ¶4].

Re. claim 15, Illion in view of Cotte in view of Santilli in view of Deshpande teaches Dynamic Routing System of claim 14.
Illion doesn’t teach, Deshpande teaches:
wherein the Product Attribute is chosen from weight, number of pieces, or SKU.  [Deshpande; ¶22-¶24 shows a map for sales floor for a warehouse and in ¶24 a route is generated to pick up the items in the order and ¶22 states this display presents routing for sales floor product location map indicating locations of products and quantities (number of pieces)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Deshpande in the system of Illion in view of Cotte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628